Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. (US Pat. Pub. 2016/0060758) in view of Lin et al. (US Pat. Pub. 2015/0021187).
Regarding claim 1, Marquardt teaches a method of forming an aluminum oxide layer, the method comprising: 
providing a metal surface comprising at least one metal of a group of metals, the group of metals consisting of copper, aluminum, palladium, nickel, silver, and alloys thereof [paragraph [0033]; and

Marquardt fails to teach the aluminum oxide layer is formed with a surface having a liquid solder contact angle of less than 40 degrees. However, Lin teaches an aluminum oxide surface in which solder is deposited with a contact angle of less than 40 degrees [paragraphs [0016 and 0052] teaches aluminum oxide with solder deposited thereon, with a contact angle of 5-90 degrees].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lin into the method of Marquardt by forming the aluminum oxide with a surface having a liquid solder contact angle of less than 40 degrees.  The ordinary artisan would have been motivated to modify Marquardt in the manner set forth above for at least the purpose of minimizing entropic barrier for molecules to translocate and allowing electrodes to be integrated into channels [Lin, paragraph [0031]]
Regarding claim 2, Marquardt in view of Lin discloses the method of claim 1, wherein the processing temperature during the depositing is between 150C and 280C [Marquardt, paragraph [0043], 150 used as an example].
Regarding claim 3, Marquardt in view of Lin teaches the method of claim 2, wherein a total duration of the processing temperature being between 150C and 280C is more than 30 minutes [Marquardt, paragraph [0051] an example given, the surface is heated at 150C for 30 minutes prior to deposition, therefore the duration is greater than 30 minutes as deposition began after 30 minutes].

Regarding claim 8, Marquardt in view of Lin teaches the method of claim 1, wherein the aluminum oxide layer has a thickness of between 1nm and 12nm [Marquardt, paragraph [0051], 7nm is taught in this example].
Regarding claim 9, Marquardt discloses the method of claim 1, further comprising:
Between providing the metal surface and depositing the aluminum oxide layer, removing an oxide layer from the metal surface [Marquardt, paragraph [0043], the reference talks of tarnishing on the metal layer, this is a native oxide].
Regarding claim 10, Marquardt in view of Lin teaches the method of claim 9, wherein the oxide layer is removed using a forming gas [Marquardt, paragraph [0043], the cleaning process uses a rinse then a drying step, nitrogen is the gas in the drying step which is a forming gas].
Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt in view of Lin as applied to claims 1-4 and 8-10 above, and further in view of Lee et al. (US Pat. Pub. 2014/0183478).
Regarding claim 5, Marquardt in view of Lin fails to teach an aluminum oxide layer comprising copper of at least 5%.  However, Lee teaches forming metal layers in which aluminum oxide and copper are alloyed [paragraph [0042]] and also teaches aluminum oxide formed by ALD [paragraph [0080]].
.
Claims 6 and 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt in view of Lin as applied to claims 1-4 and 8-10 above, and further in view of Oppermann et al. (US Pat. Pub. 2017/0170141).
Regarding claim 6, Marquardt in view of Lin fail to teach the solder used to combine with the aluminum oxide for a contact angle of less than 40 degrees.  However, Oppermann teaches electronic components in which aluminum oxide has a solder formed thereon, the solder comprising of lead free solder [paragraph [0031 and 0064], tin-silver-copper or gold-tin solder, no lead present].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Oppermann into the method of Marquardt in view of Lin by using a lead free solder.  The ordinary artisan would have been motivated to modify Marquardt in view of Lin in the manner set forth above for at least the purpose of utilizing known materials to ensure successful device fabrication. Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
.
Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10 May 2021 have been fully considered but they are not persuasive. Applicant argues that Marquardt is not analogous art as it is in a different field of endeavor.  However, this is not persuasive as the claims are open to simply forming an aluminum oxide layer.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 . 
Furthermore, "the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir.1998).
Applicants arguments with respect to the combination with Maeshima are moot in view of the new grounds of rejection applied above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.P/           Examiner, Art Unit 2816                                                                                                                                                                                             
/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816